United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-1078
                                     ___________

Sekou Keita,                              *
                                          *
               Petitioner,                *
                                          * Petition for Review of
      v.                                  * an Order of the Immigration
                                          * and Naturalization Service.
Immigration and Naturalization            *
Service,                                  *    [UNPUBLISHED]
                                          *
               Respondent.                *
                                     ___________

                             Submitted: January 29, 1999
                                 Filed: April 5, 1999
                                     ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.
       Sekou Keita, a citizen of Liberia, entered the United States in 1994 on a non-
immigrant visa. In 1995, the Immigration and Naturalization Service ordered Keita to
show cause why he should not be deported. Following a hearing, an Immigration Judge
found deportability had been established, denied Keita’s application for asylum and
withholding of deportation, and gave him the option to depart voluntarily. The Board
of Immigration Appeals (BIA) dismissed his appeal, and Keita now petitions for
review. He does not contest that he is deportable, but maintains that he was subject to
past persecution and has a well-founded fear of future persecution based on his religion,
nationality, membership in a social group, and political opinion. Reviewing the BIA’s
denial of asylum for an abuse of discretion, and the factual findings underlying its
refusal to grant asylum under the substantial-evidence standard, see Feleke v. INS, 118
F.3d 594, 597-98 (8th Cir. 1997), we deny Keita’s petition.1

       The Attorney General has discretion to grant asylum to a “refugee.” See 8
U.S.C. § 1158(b)(1). A refugee is an alien who is unwilling to return to his or her home
country because of “persecution or a well-founded fear of persecution on account of
race, religion, nationality, membership in a particular social group, or political opinion.”
See 8 U.S.C. § 1101(a)(42)(A).

       Even assuming Keita established he has been the victim of persecution, we
conclude a reasonable fact finder could find Keita’s fear of future persecution was not
objectively reasonable. See Ghasemimehr v. INS, 7 F.3d 1389, 1390-91 (8th Cir.
1993) (per curiam) (applicant must show alleged fear of future persecution was both
“subjectively genuine and objectively reasonable”); Feleke, 118 F.3d at 598 (to
overcome BIA&s finding that alien lacked well-founded fear, evidence must be “so
compelling that no reasonable fact finder could fail to find the requisite fear of
persecution”). This is so because his evidence showed a fear of generalized violence
affecting the population of Liberia as a whole. See Bevc v. INS, 47 F.3d 907, 910 (7th
Cir. 1995) (denying asylum to non-Serbian resident of Serbia even where some other
non-Serbians had been victims of “ethnic cleansing”); Safaie v. INS, 25 F.3d 636, 640-
41 (8th Cir. 1994) (affirming denial of asylum because alien failed to show
particularized fear or risk of danger different than that faced by other citizens);

       1
        The Illegal Immigration Reform and Immigrant Responsibility Act of 1996
(IIRIRA), Pub. L. No. 104-208, 110 Stat. 3009 (Sept. 30, 1996), amended by Act of
Oct. 11, 1996, Pub. L. No. 104-302, 110 Stat. 3656, repealed 8 U.S.C. § 1105a (1994)
and replaced it with a new judicial review provision. See IIRIRA § 306. As the new
provision does not apply to proceedings that commenced before April 1, 1997, we have
jurisdiction over this petition under 8 U.S.C. § 1105a. See IIRIRA § 309(c).

                                            -2-
Sivaainkaran v. INS, 972 F.2d 161, 165 (7th Cir. 1992) (“many countries across the
globe, [are] locked in a seemingly intractable ethnic civil war. But political turmoil
alone does not permit the judiciary to stretch the definition of #refugee’ to cover
sympathetic, yet statutorily ineligible, asylum applicants”; conditions of political
upheaval affecting population as whole are generally insufficient to establish eligibility
for asylum). Although Keita--as well as other Liberian citizens--may be subject to
human rights violations, Keita did not show any connection between such violations
and the grounds enumerated in section 1101(a)(42)(A). See Ghasemimehr, 7 F.3d at
1390.

      Because substantial evidence supports the denial of asylum, we also affirm the
BIA’s denial of withholding of deportation. See Behzadpour v. United States, 946 F.2d
1351, 1354 (8th Cir. 1991).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-